STATE OF MICHIGAN

                            COURT OF APPEALS



JOHN THOMAS BENSON,                                                  UNPUBLISHED
                                                                     February 24, 2015
               Petitioner-Appellee,

v                                                                    No. 315384
                                                                     Allegan Circuit Court
MARY PAT FOSTER, a/k/a PAT FOSTER,                                   LC No. 12-050051-PH

               Respondent-Appellant.


Before: BECKERING, P.J., and BORRELLO and GLEICHER, JJ.

PER CURIAM.

        Respondent, Mary Pat Foster, appeals as of right the trial court’s order denying his
motion to terminate the personal protection order (PPO) issued against him and obtained by
petitioner, John Thomas Benson. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        This case concerns a dispute between petitioner and respondent, who are neighbors on
Mallard Drive in Fennville. Petitioner lives with John Kluessendorf, his partner, and respondent
lives across the street. The friction between petitioner and respondent began in the fall of 2011
when petitioner and Kluessendorf placed trees, shrubs, and stakes on part of petitioner’s property
that abutted Mallard Drive; the area previously served as a drainage ditch. Respondent did not
approve of the fact that petitioner filled in the drainage ditch and soon became upset with
petitioner and Kluessendorf. This feud escalated as respondent took various actions, including
driving his truck into the trees and/or stakes, shining floodlights into petitioner’s home at night,
and parking his truck in such a manner as to block petitioner’s access to Mallard Road.

        On May 2, 2012, petitioner filed a petition for an ex parte PPO against respondent. The
petition alleged that respondent drove his truck onto petitioner’s property, drove his truck at
petitioner, ran over petitioner’s stakes and trees multiple times, ran over petitioner’s shrub and
stakes with a snow blower, threatened petitioner verbally, shined floodlights into petitioner’s
home during the evening for weeks, blocked petitioner’s only way of exiting Mallard Drive
multiple times, and personally removed a survey stake from petitioner’s property. The petition
alleged that because of the floodlights that respondent aimed at their home for a period of
approximately six weeks, petitioner and Kluessendorf were unable to sleep at night. In addition,
the petition alleged that petitioner and Kluessendorf contacted a realtor about selling their home
because of respondent’s actions. On May 4, 2012, the trial court entered a yearlong ex parte
                                                -1-
PPO against respondent.

        Respondent moved to terminate the PPO, and the trial court denied the motion following
an evidentiary hearing. The trial court found that respondent’s consistent behavior in shining the
lights, parking his truck, and driving over trees, stakes, and the shrub constituted a willful series
of conduct that constituted stalking and stated that there was no doubt that petitioner felt
harassed. It also found petitioner’s allegations and testimony credible, and found that
respondent’s testimony lacked credibility in a number of areas.

                      II. ISSUANCE AND CONTINUANCE OF THE PPO

        Respondent argues that the trial court erred in issuing and continuing the PPO. “We
review for an abuse of discretion a trial court’s determination whether to issue a PPO because it
is an injunctive order.” Hayford v Hayford, 279 Mich. App. 324, 325; 760 NW2d 503 (2008).
We also review a decision regarding whether to terminate a PPO for an abuse of discretion. See
id. at 329. “An abuse of discretion occurs when the decision resulted in an outcome falling
outside the range of principled outcomes.” Id. at 325. “We review a trial court’s findings of fact
for clear error.” Id.

                                         A. MOOTNESS

        Initially, we note that the PPO at issue expired on May 4, 2013, but we decline to find
that this issue is moot. “As a general rule, an appellate court will not decide moot issues.” B P 7
v Bureau of State Lottery, 231 Mich. App. 356, 359; 586 NW2d 117 (1998). “An issue is deemed
moot when an event occurs that renders it impossible for a reviewing court to grant relief.” Id.
A PPO may be entered into the Law Enforcement Information Network (LEIN). See MCL
600.2950a(16) and (17). Although a PPO may expire, it may remain entered in the LEIN
because there is no statutory provision for the removal of an expired PPO. However, if we were
to vacate the PPO, the LEIN would be updated to reflect that the order has been rescinded,
terminated, or modified. MCL 600.2950a(19) and (20). Thus, it is possible for this Court to
provide some remedy, and the issue is not moot. See B P 7, 231 Mich. App. at 359.

                                  B. ISSUANCE OF THE PPO

      Petitioner sought a PPO under MCL 600.2950a, which addresses the issuance of PPOs in
nondomestic matters. See Lamkin v Engram, 295 Mich. App. 701, 706; 815 NW2d 793 (2012).
Concerning the issuance of a PPO, MCL 600.2950a(1) provides, in pertinent part:

       an individual may petition the family division of circuit court to enter a personal
       protection order to restrain or enjoin an individual from engaging in conduct that
       is prohibited under section 411h, 411i, or 411s of the Michigan penal code, 1931
PA 328, MCL 750.411h, 750.411i, and750.411s.                    Relief under this
       subsection shall not be granted unless the petition alleges facts that constitute
       stalking as defined in section 411h or 411i, or conduct that is prohibited under
       section 411s, of the Michigan penal code, 1931 PA 328, MCL
       750.411h, 750.411i, and 750.411s.



                                                -2-
        The petitioner bears the burden of proof in establishing stalking (MCL 750.411h),
aggravated stalking (MCL 750.411i), or posting messages through electronic medium without
consent (MCL 750.411s). Lamkin, 295 Mich. App. at 706. Pertinent to this case, MCL
750.411h(1)(d) defines stalking as “a willful course of conduct involving repeated or continuing
harassment of another individual that would cause a reasonable person to feel terrorized,
frightened, intimidated, threatened, harassed, or molested and that actually causes the victim to
feel terrorized, frightened, intimidated, threatened, harassed, or molested.” “Harassment” is
defined in MCL 750.411h(1)(c) as “conduct directed toward a victim that includes, but is not
limited to, repeated or continuing unconsented contact that would cause a reasonable individual
to suffer emotional distress and that actually causes the victim to suffer emotional distress.” As
used in the definition of “harassment,” “unconsented contact” is defined to mean “any contact
with another individual that is initiated or continued without that individual's consent or in
disregard of that individual's expressed desire that the contact be avoided or discontinued.”
MCL 750.411h(1)(e). Unconsented contact includes, but is not limited to:

       (i) Following or appearing within the sight of that individual.

       (ii) Approaching or confronting that individual in a public place or on private
       property.

       (iii) Appearing at that individual’s workplace or residence.

       (iv) Entering onto or remaining on property owned, leased, or occupied by that
       individual.

       (v) Contacting that individual by telephone.

       (vi) Sending mail or electronic communications to that individual.

       (vii) Placing an object on, or delivering an object to, property owned, leased, or
       occupied by that individual. [Id.]

        Because the definition of stalking involves a “course of conduct,” see MCL
750.411h(1)(a), “[t]here must be evidence of two or more acts of unconsented contact that
caused the victim to suffer emotional distress and that would cause a reasonable person to suffer
emotional distress.” Hayford, 279 Mich. App. at 330, citing MCL 750.411h(1)(a). “ ‘Emotional
distress’ means significant mental suffering or distress that may, but does not necessarily, require
medical or other professional treatment or counseling.” MCL 750.411h(1)(b).

       Pursuant to MCL 600.2950a(12), an ex parte PPO “shall not be issued”

       without written or oral notice to the individual enjoined or his or her attorney
       unless it clearly appears from specific facts shown by verified complaint, written
       motion, or affidavit that immediate and irreparable injury, loss, or damage will
       result from the delay required to effectuate notice or that the notice will
       precipitate adverse action before a personal protection order can be issued.

       Here, the trial court did not abuse its discretion in issuing the PPO against respondent.

                                                -3-
The PPO petition alleged that respondent drove his truck onto petitioner’s property, drove his
truck at petitioner, ran over petitioner’s stakes and trees multiple times, ran over petitioner’s
shrub and stakes with a snow blower, threatened petitioner verbally, shined floodlights into
petitioner’s home for weeks, blocked petitioner’s only way of exiting Mallard Drive multiple
times, and personally removed a survey stake from petitioner’s property. The petition was
supported by numerous police reports related to some of the alleged acts. Petitioner’s PPO
petition sufficiently contained evidence of two or more acts of “unconsented contact” because
the alleged acts, minus respondent shining the floodlights and blocking access to Mallard Drive
with his truck, constituted “[a]pproaching or confronting [petitioner] in a public place or on
private property” and “[e]ntering onto or remaining on property owned, leased, or occupied by
[petitioner].” MCL 750.411h(1)(a); MCL 750.411h(1)(e). Regarding respondent’s acts of
shining floodlights at petitioner and blocking access to Mallard Drive with his truck, these acts
are not enumerated in MCL 750.411h(1)(e); however, the statute states that unconsented acts are
“not limited to” those listed in the statute. MCL 750.411h(1)(e). The trial court did not clearly
err in finding that the act of shining floodlights into someone’s home in the middle of the night
and the act of blocking access to the road in front of someone’s house constitute “unconsented
contact” in line with the other acts listed in the statute. MCL 750.411h(1)(e). Moreover,
petitioner stated that he felt worried for his safety and that he began working with a realtor to
find a new home. Petitioner felt emotionally drained and distressed. Petitioner stated that he
was afraid to leave his home and was afraid to leave his dog home alone. This was sufficient to
show that petitioner suffered from “emotional distress.” MCL 750.411h(1)(b). Moreover,
respondent’s acts would cause a reasonable person to suffer emotional distress. MCL
750.411h(1)(a). Therefore, the trial court did not abuse its discretion in issuing the ex parte PPO
against respondent. Hayford, 279 Mich. App. at 325.

                                C. CONTINUANCE OF THE PPO

         Respondent also argues that the trial court should have granted his motion to terminate
the PPO. The trial court did not abuse its discretion by finding that petitioner established
“justification for the continuance of [the] PPO[.]” Id. at 326. At the motion hearings, petitioner
testified and described in more detail the events alleged in his petition. Petitioner also stated that
he could not sleep while respondent shined floodlights into his house and that “it was hell.”
According to petitioner, he and Kluessendorf first attempted to block the light using cardboard,
but the two eventually gave up and rented another house nearby in which to sleep. Moreover, a
neighbor testified that she observed respondent digging around a stake on petitioner’s property
and observed floodlights shining into petitioner and Kluessendorf’s home at 2:30 a.m. one
morning. These acts, as well as those discussed above, constituted multiple acts of unconsented
contact with petitioner that caused emotional distress. MCL 750.411h(1)(a). Thus, after
considering the testimony at the hearings and after considering the PPO petition, the trial court
did not clearly err in determining that respondent’s acts constituted stalking, harassment, and
unconsented contact that caused petitioner to suffer from emotional distress and did not abuse its
discretion in denying respondent’s motion to terminate the PPO. Hayford, 279 Mich. App. at 325.

       Respondent nevertheless argues that petitioner was not credible and argues that the trial
court should not have believed his testimony or the allegations in the petition; however “an
appellate court may not weigh the evidence or the credibility of witnesses.” Brandt v Brandt,
250 Mich. App. 68, 74; 645 NW2d 327 (2002). Respondent also contends that the trial court was

                                                 -4-
“confused” by the evidence. While the trial court did confuse two videotaped incidents as one,
the trial court still articulated sufficient reasons to find that respondent committed multiple acts
of stalking that caused petitioner to suffer from emotional distress. Therefore, even with the
misstatement as to one fact, we decline to find that this confusion amounts to grounds for
reversing the trial court’s order. See MCR 2.613(A)(3) (“[A]n error in a ruling or order, or an
error or defect in anything done or omitted by the court . . . is not ground for . . . vacating,
modifying, or otherwise disturbing a judgment or order, unless refusal to take this action appears
to the court inconsistent with substantial justice.”).
        Respondent next argues that the trial court did not consider evidence of an alleged oral
agreement pursuant to which respondent agreed to move his truck from blocking the road and
petitioner agreed to move his stakes during one of their encounters. However, evidence of the
alleged agreement was presented to the trial court. The agreement was referenced in a police
complaint submitted with petitioner’s PPO petition, and the trial court heard testimony about the
agreement. Although the trial court did not expressly comment on the alleged agreement, it was
not required to do so. See LaFleche v Ybarra, 242 Mich. App. 692, 700; 619 NW2d 738 (2000)
(explaining that a trial court need not comment on every matter in evidence). Thus, nothing in
the record establishes that the trial court failed to consider this evidence. Moreover, to the extent
respondent is arguing that he had the right to run over and remove stakes because petitioner
breached the agreement, respondent cites no case or authority in support of the position that he
was entitled to self-help for a breach of the alleged agreement. And, even assuming respondent
had a right to remove and run over stakes, his actions in verbally threatening petitioner, twice
blocking the road with his truck, and shining the light in petitioner’s house constituted a
sufficient basis for the trial court to grant and continue the PPO.
        Respondent also argues that petitioner merely sought the PPO to gain an advantage in a
property dispute. Although “PPOs can be inappropriately utilized . . . to obtain some perceived
advantage . . . we believe trial courts are well positioned to determine if a party is acting in such
an inappropriate fashion.” Pickering v Pickering, 253 Mich. App. 694, 702 n 3; 659 NW2d 649
(2002). Thus, the trial court was in the best position to determine the credibility of petitioner and
his request for a PPO, and the trial court necessarily determined that petitioner’s concerns were
credible and were not merely used to gain an advantage in a property dispute based on its
issuance and continuance of the PPO. Id.
                                       III. REMAINING CLAIMS
        Defendant next raises arguments pertaining to due process and the first amendment.
These issues were not raised before the trial court and are unpreserved. Gen Motors Corp v
Dep’t of Treasury, 290 Mich. App. 355, 386-387; 803 NW2d 698 (2010). Moreover, respondent
abandoned these issues by failing to cite to any relevant authority supporting his position.
Mettler Walloon, LLC v Melrose Twp, 281 Mich. App. 184, 221; 761 NW2d 293 (2008). We
could therefore decline to address these issues. Furthermore, to the extent we consider these
issues, we find they do not entitle respondent to reversal.
       Affirmed.
                                                              /s/ Jane M. Beckering
                                                              /s/ Stephen L. Borrello
                                                              /s/ Elizabeth L. Gleicher

                                                -5-